Citation Nr: 0017995	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to May 14, 1990, for 
the grant of a 100 percent schedular rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1967 to 
January 1970, and from September 1970 to September 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 denial of an earlier effective 
date for the award of 100 percent rating for service-
connected psychiatric disability.  Although he was initially 
notified of the denial of the claim in a June 1997 Statement 
of the Case, the Board finds that he has timely perfected his 
appeal by filing a notice of disagreement with the denial 
(via an August 1997 VA Form 9), and a substantive appeal (the 
transcript of the September 1997 RO hearing).  In February 
2000, the veteran appeared before the undersigned member of 
the Board for a hearing in Washington, D.C.

In addition to the earlier effective date issue, in an 
informal hearing presentation (IHP) filed in March 1999, the 
veteran's representative also listed the claims for special 
monthly compensation and for Chapter 35 Dependents' 
Educational Assistance.  However, these matters are not 
properly before the Board.  Although these claims were denied 
in March 1996, and apparently erroneously included in a June 
1997 Statement of the Case (without the veteran having filed 
a notice of disagreement as to either issue), there is no 
indication that the veteran has perfected an appeal as to 
either issue.  As inclusion in the IHP appears to indicate an 
attempt to file renewed claims for these benefits, these 
matters are referred to the RO for appropriate action.

The record also reflects additional issues that must be 
referred to the RO.  In a May 1986 Board decision, the issues 
of entitlement to service connection for hearing loss and 
residuals of injuries to the back, knees, neck, broken ribs 
and residuals of oral surgery, were referred to the RO for 
initial consideration.  No action was ever taken on these 
claims by the RO and they remain open.  These issues are 
again referred back to the RO for initial consideration.  

Additionally, in a February 2000 statement, the veteran 
objected to the fact that no action had been taken on the 
claims which had been referred to the RO in the May 1986 
Board decision.  In addition to those issues, the veteran 
also raised the issues of entitlement to service connection 
for tinnitus and residuals of injuries to both ankles and 
hips.  The RO has not adjudicated these issues and they are 
also referred back to the RO for appropriate action and 
initial consideration.

FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a psychiatric disorder was received in October 1978.

2.  In a March 1979 rating decision, the RO granted service 
connection for a psychiatric disorder, and assigned a 30 
percent rating, effective from October 1978; the veteran did 
not then seek a higher evaluation.  

3.  Although, on the basis of a routine examination, the RO 
increased the veteran's rating to 100 percent in December 
1980, the RO reduced the rating to 70 percent in March 1983.  

4.  In a May 1986 rating decision, the Board denied a rating 
in excess of 70 percent for psychiatric disability.

5.  In a June 27, 1990, decision, the Board determined that 
the veteran's 70 percent rating for PTSD was warranted, but 
denied entitlement to a rating in excess of 70 percent for 
PTSD.

6.  In a November 1991 rating decision, the RO granted an 
increase in rating to 100 percent for the veteran's PTSD, 
effective May 14, 1990.



CONCLUSIONS OF LAW

1.  The Board's May 1986 and June 27, 1990, Board decisions 
are final denials.  38 U.S.C.A. §§ 7103, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.1100 (1999).

2.  An effective date prior to May 14, 1990, for the grant of 
a 100 percent schedular rating for PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110 (West 1991).  The effective date for the 
award of an increased rating shall be the earliest date of 
which it is factually ascertainable that an increase has 
occurred if a claim is received within one year of such date.  
Otherwise, the effective date will be the date that the claim 
is received.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The veteran's claim for entitlement to service connection for 
a nervous condition was originally received in October 1978.  
In a March 1979 rating decision, the RO granted service 
connection for a nervous disorder and assigned a 30 percent 
disability evaluation, effective October 5, 1978.  
Thereafter, in a December 1980 rating decision, the RO 
granted an increased schedular 100 percent rating for the 
veteran's service-connected psychiatric disorder, 
characterized at that time as chronic undifferentiated 
schizophrenia, effective November 28, 1980.  Following 
routine psychiatric examination, the RO reduced the veteran's 
rating in a March 1983 rating decision to 70 percent after 
concluding that his schizophrenia was in partial remission.  
In a May 1986 decision, the Board of Veterans' Appeals 
(Board) denied a rating in excess of 70 percent for a 
psychiatric disability.  That decision is a final denial.  
See 38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).

By rating decision of August 1988, the RO changed the 
characterization of the veteran's service-connected 
psychiatric disorder to PTSD and continued the 70 percent 
disability rating.  The veteran again appealed to the Board 
for an increased rating.  In a June 27, 1990, decision, the 
Board determined that the veteran's 70 percent rating for 
PTSD was warranted, but denied entitlement to a rating in 
excess of 70 percent for PTSD.  The June 27, 1990, Board 
decision is a final denial.  See 38 U.S.C.A. §§ 7103, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).

By decision of July 1991, the Board remanded the case to the 
RO for additional consideration of the degree of severity of 
the veteran's impairment from PTSD.  By rating decision of 
November 1991, the RO granted a 100 percent schedular rating 
for a disorder characterized as PTSD with schizophrenia, 
effective May 14, 1990, the date of a VA hospitalization for 
that condition.  The veteran did not specifically file a 
claim for an earlier effective until June 1996.

In this case, the veteran contends that he is entitled to an 
effective date prior to May 14, 1990, for a 100 percent 
rating for his service-connected PTSD.  He maintains that the 
proper effective date for the 100 percent rating should be 
the October 1978 effective date for the grant of service 
connection for a psychiatric disability as assigned in March 
1979.  His assertions, however, are without legal merit.  

Simply put, there is no pending claim pursuant to which 
entitlement to 100 percent rating for psychiatric disability 
prior to May 14, 1990, can be established (excluding the 
period from November 28, 1980 through March 31, 1983, the 
period during which a 100 percent rating was in effect).  The 
appellant did not challenge the initial 30 percent evaluation 
when assigned (and has not since pointed to any evidence that 
would have then supported a 100 percent rating at that time); 
hence, there was no claim for a higher evaluation pending 
following the grant of service connection and assignment of 
the initial 30 percent evaluation.

In fact, the veteran only sought a higher rating when his 100 
percent evaluation was reduced to 70 percent effective April 
1, 1983.  However, the Board's May 1986 denial of a rating in 
excess of 70 percent for psychiatric disability represents a 
final resolution of that claim.  

Likewise, with respect to the claim for a higher evaluation 
pursued after the Board's May 1986 denial (although treated 
by the RO as a continuation of the prior claim), the Board's 
June 1990 decision denying entitlement to more than a 70 
percent disability rating represents a final resolution of 
that claim.  As there is no claim for a 100 percent 
evaluation pending prior to June 1990, the Board cannot now 
assign an effective date prior to that date.  The Board 
acknowledges that, as noted above, the RO assigned an 
effective date of May 14, 1990, for the 100 percent schedular 
rating based on a VA hospitalization for PTSD; the current 
effective date pre-dates the date of the final Board decision 
which found that the veteran's PTSD was no more than 70 
percent disabling and denied a total rating.  Notwithstanding 
the fact that the RO improperly assigned an effective veteran 
prior to the Board's final June 1990 decision (and the Board 
cannot take away what the RO has already granted), the 
Board's actions are constrained by the finality of the June 
1990 decision; hence, there is no legal basis for assignment 
of an effective date prior to the date already assigned.  

The Board acknowledges the contentions of the veteran with 
respect to the delay in diagnosing his service-connected 
psychiatric disorder as PTSD until 1988 rather than at the 
time of the original grant of service connection in 1979.  He 
has maintained that the VA examiner and the RO did not have 
his complete dates of service and diagnosed schizophrenia 
rather than PTSD.  However, the characterization of the 
disorder does not negate the facts noted above, particularly, 
the fact that the 1986 and 1990 Board decisions are final, 
and, thus has no bearing on the effective date question.  
While a finding of clear of unmistakable error in the May 
1986 and June 1990 BVA denials could negate the finality of 
those decisions, no motion for revision of either of the 
Board's prior final decisions on that basis has been filed.  
See 38 U.S.C.A. § 7111; 20.1400, et seq. 

Under these circumstances, the Board must conclude that there 
is no legal basis for the grant of an effective date prior to 
May 14, 1990, for the grant of a 100 percent schedular rating 
for PTSD.  Hence, the claim must be denied.


ORDER

An effective date earlier than May 14, 1990, for the grant of 
a 100 percent schedular rating for PTSD, is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

